Citation Nr: 1439725	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-48 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to a disability rating in excess of 10 percent for depressive reaction, psychoneurotic.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to July 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Board remanded the issues for further development.

The issue of entitlement to service connection for lung cancer as secondary to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A May 2014 VA audiological examiner provided negative medical nexus opinions as to bilateral hearing loss and tinnitus that were based on part that there were no significant threshold shifts observed during active military service.  The service treatment records, however, show that on a July 1968 physical examination, the puretone threshold at 4000 Hertz was 55 decibels in the right ear and that a right ear high frequency hearing loss was diagnosed.  The AOJ needs to obtain an addendum to the May 2014 VA examination with additional medical nexus opinions as to the bilateral hearing loss and tinnitus that address this finding.

A May 2014 VA PTSD examiner noted that the Veteran met the criteria for criterion A for a diagnosis of PTSD but provided virtually no rationale as to criteria B thru H.  Therefore, another VA examination is needed.  Given that there will be another VA examination, the Board is deferring adjudication on the issue of an increased rating for the depressive disorder.

A November 2009 VA examination report reflects that the Veteran is receiving Social Security disability benefits.  The AOJ should obtain all records from the Social Security Administration pertaining to his disability claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his bilateral hearing loss, tinnitus, and psychiatric disorders and obtain any identified records.  Regardless of the Veteran's response, obtain any additional records from the Dallas VA Medical Center from May 2014 to the present.

2.  Contact the Social Security Administration and obtain any available records pertaining to the Veteran's claim for Social Security disability benefits.

3.  Thereafter, arrange for the Veteran's claims file to be reviewed by the May 2014 VA audiological examiner for preparation of an addendum to the examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  With consideration of the finding of a puretone threshold of 55 decibels at 4000 Hertz in the right ear and a diagnosis of right ear high frequency hearing loss at the July 1968 physical examination, the May 2014 examiner should render an opinion as to whether it is at least as likely as not that the bilateral hearing loss or tinnitus is related to active service, including in-service noise exposure.  The VA examiner should provide a comprehensive addendum including a complete rationale for all opinions and conclusions.

4.  Schedule the Veteran for a VA examination to determine the nature and extent of his psychiatric disorders, to include the current severity of his depressive disorder and whether he has PTSD.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

The examiner should determine whether the Veteran has PTSD and if he does not have PTSD, the examiner should provide a rationale as each of the criteria A thru H for a diagnosis of PTSD that the Veteran does not meet explaining why he does not met each particular criterion necessary for a diagnosis of PTSD.  

The examiner should identify all symptoms or manifestations of the Veteran's depressive reaction, psychoneurotic, or other current depressive disorder that is the current diagnosis for the depressive reaction that was initially diagnosed in service

A complete rationale for any opinion offered must be provided.

5.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



